Citation Nr: 0936682	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for respiratory disability, 
to include chronic obstructive pulmonary disease (COPD), 
claimed as a result of exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1974.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran provided testimony at a March 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's respiratory disability, diagnosed as COPD, did not 
begin during active service, and is not due to the Veteran's 
exposure to asbestos during active service.


CONCLUSION OF LAW

Respiratory disability, diagnosed as COPD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

August 2007 and September 2008 VCAA notice letters explained 
the evidence necessary to substantiate the claim for service 
connection for COPD, to include as secondary to asbestos 
exposure.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.  In addition, these 
VCAA notice letters explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that the required VCAA notice was 
completed prior to the initial adjudication, by a letter 
dated in August 2007.  However, to the extent there may be 
perceived any defect with respect to the timing of the VCAA 
notice requirement, such defect in timing of notice 
constituted no more than non-prejudicial error.  Although a 
second VCAA notice letter was provided in September 2008, the 
claim has been readjudicated thereafter.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  The Board finds that the 
report of a May 2008 VA examination and opinion is adequate 
for purposes of adjudication of the Veteran's claim.  The 
report reflects a detailed review of the claims file, 
examination of the Veteran (including physical examination, 
pulmonary function testing, and chest X-rays), and a medical 
conclusion that is consistent with the medical evidence of 
record and is supported by a well-reasoned rationale.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

General

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  
The U.S. Court of Appeals for Veterans Claims has held that 
VA must analyze an appellant's claim of entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols of these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 
1997).

The Board notes that under the provisions of the M21-1, Part 
VI, occupations involving asbestos exposure include mining 
and milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4- 2000.



Factual Analysis

Service treatment records contain no diagnosis, complaint, or 
history of lung disability.  The Veteran contends that he has 
current lung disability, manifested many years after active 
service, as a result of exposure to asbestos during active 
service.

As an initial matter, the Board acknowledges that there are 
medical histories of record that would be consistent with the 
Veteran's having used tobacco products during active service.  
However, 38 U.S.C.A. § 1103(a) prohibits service connection 
of a disability or death on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by a veteran during service.

The Veteran's DD Form 214 indicates that he was a wheel 
vehicle mechanic during active service.  Numerous documents 
of record, including VA documents, as discussed above, 
indicate that performing maintenance on wheel breaks in older 
vehicles could result in exposure to asbestos.  The Veteran 
testified at his March 2009 Board hearing that he was exposed 
to asbestos during active service when cleaning asbestos 
break pads and housings with an air hose.  The Board finds 
the Veteran's testimony credible and consistent with 
circumstances of his service, and the received documentation 
sufficiently supportive and probative to establish that the 
Veteran was likely exposed to asbestos during service.  

VA records of treatment reflect that the Veteran was first 
seen at VA in August 2002, with complaints of unexplained 
weight loss and increased cough.  It was noted that the 
Veteran had smoked since his teen years, smoking about 1 1/2 
packs of cigarettes per day.  After further treatment and an 
extensive work-up, in July 2003 he was diagnosed as having 
chronic obstructive pulmonary disease, stable and severe.  He 
has received ongoing VA treatment for COPD since that time.  
During treatment in February 2005 it was noted by history 
that he worked with asbestos brakes in the military, but 
there is no indication that this exposure to asbestos was 
thought to be related to the Veteran's current COPD.

Lay statements from the Veteran's brother and from D.E., 
dated in August 2007, describe observations of the Veteran 
having severe problems breathing, occurring with regular 
activities of daily living and increasing over time.  The 
Board accepts this lay testimony insofar as it corroborates 
that the Veteran has current disability of the lungs; 
however, the evidence is not probative on the matter of 
whether the Veteran's current lung disability is related to 
active service.  

At a VA respiratory examination in May 2008, a detailed 
history was recorded, pulmonary function testing was 
conducted, chest X-rays were taken, a detailed review of the 
claims file was conducted (as is evidenced from the 
examination report), and the Veteran was physically examined.  
The Veteran was diagnosed as having COPD.  The examiner 
acknowledged the Veteran's contention that his COPD was 
caused by his work as a mechanic during military service.  
The examiner opined, however, that the Veteran's COPD was 
instead related to his significant history of tobacco use for 
a large number of years.  The examiner opined that there was 
no evidence of asbestosis.  He further noted that the Veteran 
had been followed by a pulmonologist at VA but that there had 
been no suggestion of asbestosis.  

Records from the Social Security Administration (SSA) 
received in June 2008 indicate that the Veteran has been 
found disabled due to COPD, largely based on a review of VA 
treatment records obtained by SSA.

At his March 2009 Board hearing, the Veteran submitted 
several documents in support of his claim.  Among these 
documents was an excerpt from the VA M-21 manual discussed 
above, describing the types of duty during service that 
involved occupational exposure to asbestos and that the 
diagnosis of asbestosis usually occurs from 10 to 45 years 
after active service.  The Board notes, however, that after 
extensive treatment, and a May 2008 VA examination, there is 
no diagnosis of asbestosis.  Also submitted was a document 
from the National Cancer Institute indicating that smoking 
combined with exposure to asbestos resulted in a greatly 
increased risk of lung cancer.  In this case, though, there 
has been no diagnosis of lung cancer.  Also submitted were 
several documents confirming that performing maintenance on 
break pads on older vehicles could result in exposure to 
asbestos.  As noted above, the Board accepts that the Veteran 
was exposed to asbestos during active service.  Additionally 
received was an article by the American Lung Association 
indicating that exposure to asbestos can result in lung 
cancer, mesothelioma, or asbestosis; however, the Veteran has 
not been diagnosed as having any of these conditions.  For 
these reasons, the Board finds that the newly received 
evidence and other documentation does not support the 
Veteran's claim that his current respiratory disability is 
related to his exposure to asbestos during active service.

The Board acknowledges the Veteran's contention that he has 
lung disease that is attributable in whole or in part to 
exposure to asbestosis during active service.  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  In this case, although 
competent to report he was exposed to asbestos, he is not 
medically competent to determine whether his current lung 
disease is attributable to his in-service exposure to 
asbestos.  Consequently, his assertions as to this matter of 
complex medical causation carry no probative value.

In light of the foregoing, the Board finds the most probative 
evidence of record to be years of treatment at VA for severe 
respiratory disability with no suggestion that the Veteran 
has asbestosis or other lung disease related to exposure to 
asbestos, and the May 2008 VA examiner's well-reasoned 
opinion, based on pulmonary function testing, chest X-rays, 
review of the claims file, history from the Veteran and 
physical examination, that the Veteran's respiratory 
disability is due to smoking and is not related to asbestos, 
and further that there is no suggestion of asbestosis.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim, as the competent 
medical evidence of record indicates that current lung 
disability did not begin during active service and is not 
related to in-service exposure to asbestos.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for respiratory disability, 
diagnosed as COPD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


